                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Lakeview Loan Servicing, LLC                     CIVIL ACTION NO: 2:19-cv-00453-JDL

               Plaintiff                         REPORT OF SALE AND DISBURSEMENT
                                                 OF PROCEEDS

                       vs.                       RE:
                                                 1022 River Road, Windham, ME 04062

BENJAMIN P. CAMPO, JR.,, SPECIAL                 Mortgage:
ADMINISTRATOR TO THE ESTATE OF                   February 29, 2008
SHIRLEY R. DREW                                  Book 25868, Page 21

               Defendant


        NOW COMES Lakeview Loan Servicing, LLC, Plaintiff, and reports pursuant to 14 M.R.S.A. §
6324 that:
1.     On November 17, 2020, at 04:00 PM, Plaintiff conducted a public sale, pursuant to the
Judgment of Foreclosure and Sale entered June 22, 2020, and in accordance with the provisions
of 14 M.R.S.A. § 6324 et seq.
2.     A copy of the Notice of Public Sale was published on October 16, 2020, October 23,
2020 and October 30, 2020 in the Portland Press Herald, a newspaper of general circulation in
Cumberland County; see a copy attached hereto.
3.      At said public sale held at 2 Gorges Road, Kittery, ME 03904 for the premises located at
1022 River Road, Windham, ME 04062, the premises described in the mortgage deed subject to
this foreclosure action being the mortgage dated February 29, 2008, and recorded at Book 25868,
Page 21, of the Cumberland County Registry of Deeds, was sold to Abdullah Abdullah, the
highest bidder, for the sum of $98,000.00.
4.     The amount of Lakeview Loan Servicing, LLC's claim is as follows:

           Principal, interest, costs and advances
           as of November 17, 2020:                      $225,987.16
           Additional costs of sale including
           publication and attorney's fees:                 $3,029.24
           Auctioneer’s Commission:                          $500.00
           TOTAL:                                        $229,516.40

5.     There is a deficiency of $0.00.
6.    The Plaintiff disbursed the gross proceeds of the sale as follows: $97,500.00 to Lakeview
Loan Servicing, LLC pursuant to its Judgment of Foreclosure and Sale.
Dated: December 28, 2020


                                                     /s/ John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670

                                            NOTICE

       Please be advised that pursuant to M.R.S. Title 14 § 6324, any opposition to this report
must be filed within 30 days of receipt of the report. Failure to file timely opposition will be
deemed a waiver of all objections to the report.
                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Lakeview Loan Servicing, LLC                      CIVIL ACTION NO: 2:19-cv-00453-JDL

                Plaintiff                         REPORT OF SALE AND DISBURSEMENT
                                                  OF PROCEEDS

                        vs.                       RE:
                                                  1022 River Road, Windham, ME 04062

BENJAMIN P. CAMPO, JR.,, SPECIAL                  Mortgage:
ADMINISTRATOR TO THE ESTATE OF                    February 29, 2008
SHIRLEY R. DREW                                   Book 25868, Page 21

                Defendant


                                             ORDER

        The Plaintiff has filed the Report of Sale in this Civil Action to foreclose a real estate
mortgage and pursuant to 14 M.R.S.A. § 6321 et seq. the Report of Sale was filed in accordance
with 14 M.R.S.A. § 6324. No timely objection to the Report of Sale was filed by any party.
Accordingly, it is hereby ordered that Plaintiff may disburse the proceeds of such sale in
accordance with the Report of Sale. It is further ordered that the Report of Sale filed by the
Plaintiff, and its content, is accepted by the Court. The Clerk is directed to enter the Order upon
the docket by reference pursuant to M.R.Civ.P. 79(a).


Date: ____________________________

                                                     __________________________________
                                                     U. S. District Judge
                                CERTIFICATE OF SERVICE



       I, John A. Doonan, Esq., hereby certify that on this 28th day of December, 2020 I served

a copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                   /s/ John A. Doonan, Esq.
                                                   John A. Doonan, Esq., Bar No. 3250
                                                   Reneau J. Longoria, Esq., Bar No. 5746
                                                   Attorneys for Plaintiff
                                                   Doonan, Graves & Longoria, LLC
                                                   100 Cummings Center, Suite 225D
                                                   Beverly, MA 01915
                                                   (978) 921-2670
                                                   JAD@dgandl.com
                                                   RJL@dgandl.com


                                       SERVICE LIST


Benjamin P Campo, Jr.. Special Administrator to the Estate of Shirley R. Drew
90 Bridge Street, Suite 100
Westbrook, ME 04092
